                      UNITED STATES DISTRICT COURT
                   WESTERN DISTRICT OF NORTH CAROLINA
                          CHARLOTTE DIVISION
                            3:20-cv-236-RJC-DCK

MICHAEL J. SPIGNER and CYNTHIA L. )
SPIGNER,                          )
                                  )
            Plaintiffs,           )
                                  )
             v.                   )                            ORDER
                                  )
KNIGHT REFRIGERATED LLC, KNIGHT )
TRANSPORTATION, INC., KNIGHT-     )
SWIFT TRANSPORTATION HOLDINGS, )
INC., and CHRISTOPHER E. DODDS,   )
                                  )
            Defendants.           )
                                  )

      THIS MATTER comes before the Court Defendants’ Motion to Dismiss for Lack

of Jurisdiction, (Doc. No. 9); their Memorandum in Support, (Doc. No. 10); Plaintiffs’

Response, (Docs. Nos. 13, 14); Defendants’ Reply, (Doc. No. 17); and the Magistrate

Judge’s Memorandum and Recommendation (“M&R”), (Doc. No. 20), recommending

that this Court deny in part and deny administratively without prejudice in part. The

parties have not filed objections to the M&R and the time for doing so has expired.

Fed. R. Civ. P. 72(b)(2).

I.    BACKGROUND

       No party has objected to the Magistrate Judge’s statement of the factual and

procedural background of this case. Therefore, the Court adopts the facts as set forth

in the M&R.




                                          1

      Case 3:20-cv-00236-RJC-DSC Document 24 Filed 03/10/21 Page 1 of 3
II.    STANDARD OF REVIEW

       A district court may assign dispositive pretrial matters, including motions to

dismiss, to a magistrate judge for “proposed findings of fact and recommendations.”

28 U.S.C. § 636(b)(1)(A) & (B). The Federal Magistrate Act provides that a district

court “shall make a de novo determination of those portions of the report or specified

proposed findings or recommendations to which objection is made.” Id. § 636(b)(1)(C);

Fed. R. Civ. P. 72(b)(3). However, “when objections to strictly legal issues are raised

and no factual issues are challenged, de novo review of the record may be dispensed

with.” Orpiano v. Johnson, 687 F.2d 44, 47 (4th Cir. 1982). De novo review is also

not required “when a party makes general and conclusory objections that do not direct

the court to a specific error in the magistrate’s proposed findings and

recommendations.” Id. Similarly, when no objection is filed, “a district court need

not conduct a de novo review, but instead must ‘only satisfy itself that there is no

clear error on the face of the record in order to accept the recommendation.’” Diamond

v. Colonial Life & Acc. Ins. Co., 416 F.3d 310, 315 (4th Cir. 2005) (quoting Fed. R. Civ.

P. 72, advisory committee note).

III.   DISCUSSION

       Under Rule 72(b) of the Federal Rules of Civil Procedure, a district court judge

shall make a de novo determination of any portion of an M&R to which specific

written objection has been made. A party’s failure to make a timely objection is

accepted as an agreement with the conclusions of the Magistrate Judge. See Thomas

v. Arn, 474 U.S. 140, 149–50 (1985). No objection to the M&R having been filed, and



                                           2

       Case 3:20-cv-00236-RJC-DSC Document 24 Filed 03/10/21 Page 2 of 3
              the time for doing so having passed, the parties have waived their right to de novo

              review of any issue covered in the M&R. Nevertheless, this Court has conducted a

              full review of the M&R and other documents of record and, having done so, hereby

              finds that the recommendation of the Magistrate Judge is, in all respects, in

              accordance with the law and should be approved. Accordingly, the Court ADOPTS

              the recommendation of the Magistrate Judge as its own.

              IV.        CONCLUSION

                         IT IS, THEREFORE, ORDERED that:

                         1. The Magistrate Judge’s M&R, (Doc. No. 20), is ADOPTED;

                         2. Defendants’ Motion to Dismiss, (Doc. No. 9), is DENIED IN PART and

                            DENIED ADMINISTRATIVELY WITHOUT PREJUDICE IN PART; that

                            is, the motion is denied as to subject matter jurisdiction and denied

                            administratively without prejudice as to personal jurisdiction.

                         SO ORDERED.




Signed: March 10, 2021




                                                            3

                         Case 3:20-cv-00236-RJC-DSC Document 24 Filed 03/10/21 Page 3 of 3
